Case 19-02134-GLT        Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29   Desc Main
                                   Document     Page 1 of 10


                IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA


 In re:

 ONEJET, INC.,                               Bankruptcy No. 18-24070

          Debtor.
 ___________________________

 WOODY PARTNERS et al,                       Adversary No. 19-02134-GLT

               Plaintiffs,                   Related to Document No. 85
      v.

 MATTHEW R. MAGUIRE, PATRICK
 MAGUIRE, BOUSTEAD SECURITIES,
 LLC, MELVIN PIRCHESKY, ROBERT
 CAMPBELL, ROBERT LEWIS and
 DAVID MINNOTTE,

               Defendants.

   JOINT DISCOVERY PLAN AND STATEMENT OF ESTIMATED TIME FOR TRIAL
                        (Dated: August 30, 2019)

          Pursuant to Fed.R.Civ.P. 26 (f), as incorporated by Federal Rule of Bankruptcy

 Procedure 7026, a phone meeting/conference between the parties was held on August

 16, 2019. In attendance were:

          A.    Robert O Lampl, James R. Cooney and Ryan Cooney on behalf of the

                Plaintiffs.

          B.     Brian W. Bisignani, John N. Joseph and Yune D. Emeritz on behalf of

                Matthew R. Maguire and Patrick Maguire.

          C.     Andrew R. Shedlock on behalf of Boustead Securities, LLC and Robert

                Campbell.

          D.    Emma R. Donahey on behalf of Melvin Pirchesky.
Case 19-02134-GLT      Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29          Desc Main
                                 Document     Page 2 of 10


        E.     Stephanie A. Short on behalf of David Minnotte.

        F.     Zachary N. Gordon on behalf of Robert Lewis.

        Having discussed the nature and basis of their claims and defenses, and the

 possibilities for a prompt settlement or other resolution, the parties agreed upon the

 following:

        1.     Initial disclosures: The parties shall make all initial disclosures required by

 Rule 26 (a) (1) on or before September 16, 2019.

        2.     Subjects of discovery: The Plaintiffs will seek discovery regarding (a) the

 financial history of OneJet, Inc. (OneJet); (b) the financial disclosures made on behalf of

 OneJet; (c) the marketing history of OneJet; (d) the marketing efforts on behalf of OneJet;

 (e) disclosures to and communications with public bodies; and (f) OneJet’s use of and

 disposition of funds. The Defendants will seek discovery regarding the factual and legal

 basis for the Plaintiffs’ claims which remain in the case following a decision on the motions

 to dismiss.

        3.     Electronically stored information: The parties agree that all metadata will be

 preserved and that there will be no spoliation of electronic records including, but not

 limited to email (including attachments), text messages, outlook calendars, and

 voicemails.

        4.     Privilege claims: The parties agree that any party who withholds information

 on the basis of privilege shall prepare and produce a privilege log. Any inadvertent

 disclosures of privileged information shall be governed in accordance with Federal Rule

 of Evidence 502 (b). The parties also agree to the Order Implementing Federal Rule of

 Evidence 502(b), attached hereto as Exhibit A, which is identical to Appendix LCvR




                                                                                            2
Case 19-02134-GLT        Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29        Desc Main
                                   Document     Page 3 of 10


 16.1.D of the United States District Court to the Western District of Pennsylvania Local

 Civil Rules and ask that the Court enter that Order in this matter.

        5.     Length of fact discovery: The parties shall have one year after disposition

 of the motions to dismiss to complete fact discovery and to file fact discovery-related

 motions. Defendant Robert Lewis fully intends to cooperate and complete all discovery in

 this case in a prompt manner. Defendant Lewis, however, fears that due to the significant

 number of depositions that Plaintiffs and Defendants have indicated are necessary in this

 case it will be difficult to schedule and complete every deposition within one year.

 Defendant Lewis asks that if this Court sets a one-year deadline for fact discovery, the

 Court be open to extending the deadline if the parties acting in good faith cannot complete

 fact discovery within one year.

        Defendants Boustead Securities LLC and Robert Campbell state that discovery

 should be stayed during the pendency of the Motions to Dismiss.              Boustead and

 Campbell, along with most other Defendants, have made a Motion to Stay Discovery

 during the pendency of the Motions to Dismiss, so that the legal and factual issues (not

 to mention parties) are clarified. Finally, Boustead and Campbell state that a protective

 order and ESI protocol are necessary.

        6.     Interrogatories:    The   parties   agree   that   the   procedure   regarding

 Interrogatories shall be in accordance with Fed.R.Civ.P. 33.

        7.     Depositions: The parties agree that the number of depositions shall be

 enlarged to 100, and that the procedure regarding Depositions shall be in accordance

 with Fed.R.Civ.P. 30.

        8.     Requests for Admissions: The parties agree that the procedure regarding




                                                                                           3
Case 19-02134-GLT      Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29          Desc Main
                                 Document     Page 4 of 10


 Requests for Admissions shall be in accordance with Fed.R.Civ.P. 36.

        9.     Defendants agree that the parties have until 45 days after the disposition of

 the currently-pending motions to dismiss to join additional defendants, amend the

 pleadings to add additional claims or defenses, and/or file any other non-dispositive

 motions. Plaintiffs believe that any attempt to set this deadline is premature,

        10.    Experts: The names of plaintiffs’ expert witnesses and their initial reports

 under Fed.R.Civ.P. 26 (a) (2) shall be due 30 days after the completion of fact discovery.

 The names of defendants’ expert witnesses and their initial reports under Fed.R.Civ.P.

 26 (a) (2) shall be due 30 days after plaintiffs’ initial expert reports are served. Rebuttal

 reports shall be filed 30 days after the initial reports. All expert discovery must be

 completed 30 days after the filing of rebuttal reports (“close of expert discovery”). All

 parties must, by no later than the close of fact discovery, identify and disclose the

 damages such party intends to provide at trial and identify the manner and method in

 which such damages claims are calculated.

        11.    Defendants agree that the parties shall file any motion(s) for summary

 judgment by 30 days after the close of expert discovery. Plaintiffs believe that any attempt

 to set this deadline is premature.

        12.    Defendants anticipate that a demand for jury trial will be made in

 accordance with Federal Rules of Civil Procedure 38 and 81, and Local Rule 9015-1, and

 the Defendants consent to have such trial conducted by this Court. Plaintiffs believe that

 the right to a trial by jury has been waived by failure to comply with Local Rule 9015-1.

        13.    The parties consent to the entry of a final order by this Court.

        14.    The defendants have estimated that approximately 6 weeks will be needed




                                                                                             4
Case 19-02134-GLT       Doc 168       Filed 09/03/19 Entered 09/03/19 14:16:29       Desc Main
                                     Document     Page 5 of 10


 to conduct a trial in this case. Plaintiffs believe that any attempt to estimate the length of

 trial at this stage is premature.

        15.    The defendants agree that the parties shall be ready for a pretrial

 conference on or after 90 days after the deadline to file summary judgment motions, and

 that the parties shall be ready to evaluate this case for settlement purposes at that time.

 Plaintiffs believe that any attempt to set this deadline is premature.

        WHEREFORE, the parties to this adversary proceeding respectfully request that

 the Court enter an order authorizing and implementing this Joint Discovery Plan and

 Statement of Estimated Time of Trial, and grant such other relief as the Court deems just

 and proper.

                                             Respectfully submitted,



                                             /s/ Robert O Lampl_________
                                             Robert O Lampl
                                             James R. Cooney
                                             Ryan J. Cooney
                                             Benedum Trees Building
                                             223 Fourth Avenue
                                             Fourth Floor
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             rlampl@lampllaw.com
                                             jcooney@lampllaw.com
                                             rcooney@lampllaw.com

                                             Counsel for the Plaintiffs




                                                                                             5
Case 19-02134-GLT   Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29     Desc Main
                              Document     Page 6 of 10




                                      /s/ Brian W. Bisignani_____________
                                      Brian W. Bisignani
                                      John N. Joseph
                                      Yune D. Emeritz
                                      Post & Schell, P.C.
                                      1869 Charter Lane, Suite 102
                                      Lancaster, PA 17601
                                      BBisignani@postschell.com
                                      jjoseph@postschell.com
                                      yemeritz@postschell.com

                                      Counsel for Matthew R. Maguire
                                      and Patrick Maguire


                                      /s/ Stephanie A. Short_____________
                                      Keith E. Whitson (Pa. ID No. 69656)
                                      Stephanie A. Short (Pa. ID No. 324023)
                                      Schnader Harrison Segal & Lewis, LLP
                                      120 Fifth Avenue, Suite 2700
                                      Pittsburgh, PA 15222
                                      Telephone: (412) 577-5200
                                      kwhitson@schnader.com
                                      sshort@schnader.com

                                      Counsel for David Minnotte


                                      /s/ Andrew R. Shedlock_____________
                                      Christopher P. Parrington
                                      Andrew R. Shedlock
                                      Daniel Carmeli
                                      Kutak Rock, LLP
                                      1760 Market Street
                                      Suite 1100
                                      Philadelphia, PA 19103
                                      Christopher.Parrington@kutakrock.com
                                      Andrew.Shedlock@kutakrock.com
                                      daniel.carmeli@kutakrock.com

                                      Counsel for Boustead Securities, LLC and
                                      Robert Campbell




                                                                                  6
Case 19-02134-GLT   Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29   Desc Main
                              Document     Page 7 of 10




                                      /s/ Zachary N. Gordon_________
                                      Patrick K. Cavanaugh
                                      Zachary N. Gordon
                                      Del Sole, Cavanaugh & Stroyd
                                      Three PPG Place, Suite 600
                                      Pittsburgh, PA 15222
                                      pcavanaugh@dsclaw.com
                                      zgordon@dsclaw.com

                                      Counsel for Robert Lewis


                                      /s/ Emma R. Donahey__________
                                      Gerald J. Stubenhofer, Jr.
                                      Emma R. Donahey
                                      George W. Fitting
                                      McGuireWoods LLP
                                      Tower Two-Sixty
                                      260 Forbes Avenue
                                      Suite 1800
                                      Pittsburgh, PA 15222-3142
                                      gstubenhofer@mcguirewoods.com
                                      edonahey@mcguirewoods.com
                                      gfitting@mcguirewoods.com

                                      Counsel for Melvin Pircheskey




                                                                                7
Case 19-02134-GLT     Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29     Desc Main
                                Document     Page 8 of 10


              IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE WESTERN DISTRICT OF PENNSYLVANIA
  IN RE:

  ONEJET, INC.,                            Bankruptcy No. 18-24070-GLT

           Debtor.
  ___________________________
                                           Adversary No. 19-02134-GLT
  WOODY PARTNERS et al,
                                           Related to Adversary Doc. No. 85
             Plaintiffs,
      v.

  MATTHEW R. MAGUIRE, PATRICK
  MAGUIRE, BOUSTEAD SECURITIES,
  LLC, MELVIN PIRCHESKY, ROBERT
  CAMPBELL, ROBERT LEWIS and
  DAVID MINNOTTE,

             Defendants.

                              CERTIFICATE OF SERVICE

       I, Robert O Lampl, James R. Cooney, David L. Fuchs, Ryan J. Cooney and Sy O.

 Lampl, hereby certify that on the 30th day of August, 2019, I served a true and correct

 copy of the within Joint Discovery Plan and Statement of Estimated Time for Trial

 upon Counsel for the Defendants, by E-mail, addressed as follows:

                                    Brian W. Bisignani
                                      John N. Joseph
                                      Yune D. Emeritz
                                     Post & Schell, P.C.
                              1869 Charter Lane, Suite 102
                                    Lancaster, PA 17601
                               BBisignani@postschell.com
                                 jjoseph@postschell.com
                                yemeritz@postschell.com
                  (Counsel for Matthew R. Maguire and Patrick Maguire)




                                                                                      8
Case 19-02134-GLT   Doc 168    Filed 09/03/19 Entered 09/03/19 14:16:29   Desc Main
                              Document     Page 9 of 10


                                 Keith E. Whitson
                               Stephanie A. Short
                      Schnader Harrison Segal & Lewis, LLP
                          120 Fifth Avenue, Suite 2700
                              Pittsburgh, PA 15222
                            kwhitson@schnader.com
                             sshort@schnader.com
                          (Counsel for David Minnotte)


                             Christopher P. Parrington
                                Andrew R. Shedlock
                                   Daniel Carmeli
                                  Kutak Rock, LLP
                                1760 Market Street
                                     Suite 1100
                              Philadelphia, PA 19103
                         Christopher.Parrington@kutakrock.com
                         Andrew.Shedlock@kutakrock.com
                           daniel.carmeli@kutakrock.com
            (Counsel for Boustead Securities, LLC and Robert Campbell)


                              Patrick K. Cavanaugh
                               Zachary N. Gordon
                          Del Sole, Cavanaugh & Stroyd
                           Three PPG Place, Suite 600
                              Pittsburgh, PA 15222
                            pcavanaugh@dsclaw.com
                              zgordon@dsclaw.com
                            (Counsel for Robert Lewis)

                            Gerald J. Stubenhofer, Jr.
                                 Emma R. Donahey
                                  George W. Fitting
                                   McGuire Woods
                                  Tower Two-Sixty
                                 260 Forbes Avenue
                                     Suite 1800
                            Pittsburgh, PA 15222-3142
                        gstubenhofer@mcguirewoods.com
                         edonahey@mcguirewoods.com
                           gfitting@mcguirewoods.com




                                                                                9
Case 19-02134-GLT   Doc 168     Filed 09/03/19 Entered 09/03/19 14:16:29   Desc Main
                              Document      Page 10 of 10




 Date: August 30, 2019                       /s/ Robert O Lampl_________
                                             ROBERT O LAMPL
                                             PA I.D. #19809
                                             JAMES R. COONEY
                                             PA I.D. #32706
                                             DAVID L. FUCHS
                                             PA I.D. #205694
                                             RYAN J. COONEY
                                             PA I.D. #319213
                                             SY O. LAMPL
                                             PA I.D. #324741
                                             Benedum Trees Building
                                             223 Fourth Avenue, 4th Fl.
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             Email: rlampl@lampllaw.com




                                                                                 10
